Citation Nr: 0714085	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial assignment of a higher rating for 
diabetes mellitus, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 
1965 to July 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this case in August 2005 and June 
2006.


FINDING OF FACT

During the time period contemplated by this appeal, the 
veteran's service connected diabetes mellitus, type II has 
resulted in the need for oral medication and restricted diet, 
but without the need for regular insulin or regulation of 
activities.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for diabetes mellitus, type II, have 
been met, effective from October 19, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2005, September 2005 and June 
2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that all of the VCAA letters notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised to submit evidence in his possession that 
pertains to his claim.  The Board finds that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in an August 2002 
rating decision, the AOJ granted service connection for 
diabetes mellitus, type II, and assigned a 10 percent 
disability rating.  In September 2002, the veteran initiated 
the current appeal by filing a notice of disagreement to the 
disability rating assigned.  In April 2005, a VCAA notice was 
sent to the veteran concerning his claim for an increased 
evaluation.  Subsequently, upon remand, the September 2005 
and June 2006 VCAA letters were sent to the veteran.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless.  Although the notices 
provided to the veteran were not given prior to the first AOJ 
adjudication of the claim, the notices were provided prior to 
readjudication of the veteran's claim in March 2006 and 
November 2006 supplemental statements of the case and being 
returned to the Board for appellate review.  The contents of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, all three VCAA letters provided notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased evaluation.  Further, 
the June 2006 letter also notified the veteran of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Thus, the Board 
finds that the requirements set forth in Dingess/Hartman have 
been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in May 2002 and 
October 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus, type II, 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA treatment records through January 2000 have been reviewed.  
The Board notes that based on the evidence of record, 
including the two VA examinations discussed in more detail 
below, it appears that the veteran quit seeking treatment and 
thus, these are the most recent treatment records concerning 
the veteran's diabetes.  An October 1998 record showed that 
the veteran was followed for his diabetes and diet, exercise 
and foot care were discussed.  A January 2000 treatment 
record indicated that the veteran was hospitalized for 
pneumonia.  The hospitalization record showed that the 
veteran was maintained on Glyburide for his diabetes 
throughout hospitalization and was directed to follow up with 
an outpatient provider for further managing of blood glucose 
control.  A January 2000 VA medications list showed that the 
veteran was required to take Glyburide daily for his type 2 
diabetes.  Another January 2000 treatment record showed that 
the veteran was educated on consuming three meals a day to 
better control blood glucose.  

The veteran was afforded a VA Examination in May 2002.  The 
examiner noted that the veteran had not been to VA for over a 
year and not longer checked his blood sugar.  The examiner 
indicated that the veteran had been taking Glyburide daily, 
but was not currently taking any medications or receiving any 
medical care.   The veteran did not have hypoglycemic 
reactions.  The examiner noted that the veteran was obese, 
but there was no change in his weight.  He also did not 
restrict his diet or activities.  The veteran reported mild 
blurring of vision and occasional tingling of his feet.  
However, there were no vascular or cardiac symptoms.  On 
examination, the feet were normal.  Further, the neurologic 
examination was normal except for service-connected left 
upper extremity injury.  The veteran's glucose level was 162, 
with normal range being 70 to 110.  The diagnosis was 
diabetes mellitus, type II, with early diabetes nephropathy.  
The veteran was advised to resume medical care for his 
diabetes.  A contemporaneous eye examination noted that the 
veteran had a history of diet-controlled diabetes. The 
examiner found no diabetic retinopathy.  

The veteran was afforded another VA examination in October 
2006.  The veteran reported that he had been treated with 
Glyburide, but since his medication was not renewed by the 
VA, he had not been on medication for about five to seven 
years.  The veteran did not check his blood sugars or 
exercise.  The veteran complained of left lower extremity 
numbness and weakness in his knee and ankle joints, as well 
as low back pain.  The examiner stated that the veteran was 
massively obese, but reported losing 50 pounds in the last 
five years.  The examiner noted that the veteran had no 
ketoacidosis or hypoglycemic reactions, and no 
hospitalizations for ketoacidosis or hypoglycemic reactions.  
The veteran did not restrict his diet or his activities.  He 
did not visit a diabetic care provider.   The veteran had no 
other symptoms related to his diabetes.  The numbness of his 
left lower extremity was unilateral and not typical of 
diabetic polyneuropathy.  The veteran had no bowel or bladder 
dysfunction and denied any cardiac history.  The feet 
examination was normal.  On neurologic examination, there was 
normal monofilament testing of the feet and legs.  His 
strength was 5/5 and bilaterally equal of the lower 
extremities and the deep tendon reflexes in the lower 
extremities are 2+ and bilaterally equal, including normal 
Achilles reflexes.  However, the veteran's glucose level was 
242. The diagnosis was diabetes mellitus, type II, with early 
nephropathy manifested by elevated microalbumin/creatinine on 
the urinalysis test, as well as gross proteinuria.  The 
examiner indicated that it could not be stated whether the 
veteran's hypertension was related to his diabetes because it 
was not clear how long he had suffered from hypertension.  
Again, the examiner strongly advised the veteran to see a 
physician for treatment of his diabetes.  A contemporaneous 
eye examination found not diabetic retinopathy.  The examiner 
noted a left cataract, which was more likely than not 
unrelated to diabetes. 

In numerous statements, although unclear, the veteran has 
indicated that he was taking medication for his diabetes, but 
the VA quit sending him his medications so he stopped 
reporting for appointments. 

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.  
Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code. Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, a glucose tolerance is not necessary 
solely for rating purposes.

Based on the medical evidence of record, the Board finds that 
a disability rating of 20 percent for the veteran's diabetes 
mellitus, type II, is warranted.  The Board recognizes that 
according to both VA examinations, the veteran does not 
currently take oral medications or restrict his diet as 
required for a 20 percent rating.  However, VA treatment 
records showed that up till the time he quit going to 
appointments, the veteran was prescribed Glyburide for his 
diabetes and was instructed on his diet.  The October 2006 VA 
eye examination noted that the veteran had a history of diet-
controlled diabetes.  Moreover, both VA examiners strongly 
encouraged the veteran to seek treatment for his diabetes.  
At both VA examinations, his glucose levels were well above 
the normal range.  Lastly, although there is some confusion 
as to why the veteran stopped taking his medication, based on 
the medical evidence, it does not appear that a determination 
was made that the medication was no longer necessary.  Thus, 
when resolving all benefit of doubt in favor of the veteran, 
it appears that the veteran's symptoms are such that he 
should be taking oral medication and restricting his diet for 
his diabetes.  Therefore, the Board finds that the veteran's 
symptoms are more accurately contemplated under the criteria 
for a 20 percent rating.  Thus, a 20 percent rating for the 
veteran's diabetes mellitus, type II, is warranted.  
Moreover, reviewing the evidence in its entirety, the Board 
also believes that the criteria for a 20 percent rating have 
been met during the entire period covered by this appeal; 
that is, from October 19, 1999.  Fenderson.

However, a rating of 40 percent or higher is not warranted.  
According to the medical records, the veteran is not 
currently required to take insulin or regulate his 
activities, both of which are required to warrant a higher 40 
percent rating.  Further, according to the October 2006 VA 
examination, the veteran has never had episodes of 
ketoacidosis, hypoglycemic reactions or been hospitalized for 
his diabetes to warrant a higher 60 percent or 100 percent 
disability rating.  Moreover, there is no competent medical 
evidence showing compensable complications to evaluate 
separately.  Significantly, both VA examinations found no 
neurologic abnormalities associated with the veteran's 
diabetes.  The October 2006 examiner clearly indicated that 
the veteran had no other symptoms related to his diabetes.  
Moreover, both VA eye examinations found no diabetic 
retinopathy.  Therefore, the veteran's current symptoms 
associated with his diabetes are adequately contemplated in 
the 20 percent disability rating awarded above.  Thus, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for diabetes mellitus, type II.  As the 
preponderance of the evidence weighs against a rating in 
excess of 20 percent, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

A 20 percent disability evaluation for the veteran's service-
connected diabetes mellitus, type II, is warranted, effective 
from October 19, 1999.  To that extent, the appeal is 
granted, subject to VA laws and regulations governing payment 
of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


